Title: To George Washington from Peter Muhlenberg, 23 October 1781
From: Muhlenberg, Peter
To: Washington, George


                  
                     Sir
                     Williamsburg Octobr 23d 1781
                  
                  A few days ago, I receivd permission from Major General The Marquis de la Fayette to retire to this place for the recovery of my health; a Constant & violent fever I have had for Ten days past, has not only reduced me very much, but I am afraid if it continues much longer will put it out of my power to remove for some time, I would therefore request Your Excellencys permission to go over the Mountains, as I have at present an Opportunity to make use of a Carriage going that way—Your Excellency will please to remember that I had obtaind permission to visit my Family in the Spring of 79. but was prevented by General Woodfords remaining longer in Virga then was expected—in Novr 79. I obtained Your Excellencys permission again but was Stopd in Philada By the Board of War, when the Virga Line was ordered to Charlestown—Since that I obtained permission From Baron Steuben to go home for a time, but had been there only three days, when I was recalld by Express at the time when Arnold invaded the State.  I have the Honor to be with the greatest Respect Your Excellencys Most Obedt & hble Servt
                  
                     P. Muhlenberg
                  
               